Citation Nr: 1233290	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-23 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for degenerative disc disease of the thoracolumbar spine.

4.  Entitlement to service connection for left maxillary sinusitis with allergic rhinitis.

5.  Entitlement to service connection for left hip degenerative joint disease.

6.  Entitlement to service connection for right hip degenerative joint disease.

7.  Entitlement to service connection for left wrist degenerative joint disease.

8.  Entitlement to service connection for right wrist sprain.

9.  Entitlement to service connection for left ear hearing loss.

10.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1973 to November 1976 with additional National Guard service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by which the RO, in pertinent part, denied entitlement to the benefits sought herein.

The Board notes that the issue regarding hearing loss that was initially before the Board entailed entitlement to service connection for bilateral hearing loss.  Here, there are different outcomes regarding the right and left ears.  For the sake of clarity, therefore, the Board recharacterized the single issue as two separate issues (right ear hearing loss and left ear hearing loss), as expressed above.  Such bifurcation of a claim generally is within the Secretary's discretion.  See, e.g., Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for service connection under different legal theories), aff'd 631 F.3d 1380 (Fed. Cir. 2011). 

In May 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in San Antonio, Texas.  A complete transcript of the hearing has been associated with the record.

The issue of entitlement to service connection for tinnitus has been raised by the record (see May 2012 Board hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for degenerative disc disease of the cervical spine, entitlement to service connection for degenerative disc disease of the thoracolumbar spine, entitlement to service connection for left maxillary sinusitis with allergic rhinitis, entitlement to service connection for left hip degenerative joint disease, entitlement to service connection for right hip degenerative joint disease, entitlement to service connection for left wrist degenerative joint disease, and entitlement to service connection for right wrist sprain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not sustain cardiovascular injury or disease in service.

2.  The Veteran did not experience chronic symptoms of hypertension in service.  

3.  Hypertension did not manifest to a compensable degree within one year of service separation.

4.  Symptoms of hypertension have not been continuous since service separation.

5.  The Veteran's hypertension is not related to his active service.

6.  The Veteran experienced acoustic trauma to both ears in service.  

7.  The Veteran has a current mild left ear hearing loss that is not a disability for VA disability compensation purposes

8.  The Veteran did not experience symptoms of right ear hearing loss in service.

9.  Right ear hearing loss did not manifest to a compensable degree within one year of service separation.

10.  Symptoms of right ear hearing loss have not been continuous since service separation.

11.  Right ear hearing loss is related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, and service connection for hypertension may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code (DC) 7101 (2011).

2.  The criteria for service connection for left ear hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely April 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice did not include provisions for disability ratings and for the effective date of a claim.  Regarding the claims of service connection for hypertension and left ear hearing loss, the Veteran is not prejudiced by the foregoing omission because service connection is being denied and no disability rating or effective date will be assigned to either claimed disability.  Regarding right ear hearing loss, service connection is granted herein.  The Board finds that a remand for corrective notice would prejudice the Veteran, as it would unnecessarily delay the receipt of benefits to which he is entitled.  In the event that the Veteran disagrees with the effective date or disability rating assigned to right ear hearing loss, he will have ample opportunity to appeal.

Regarding the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording fee-basis audiologic and medical examinations in November and December 2005.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Regarding the November 2005 fee-basis general medical examination, the Board finds that it is adequate for the purpose of deciding the issue of service connection for hypertension.  It contains sufficient information, to include that supplied by the Veteran, for a determination that hypertension did not have its onset in service, within one year of service, and that symptoms of hypertension were not continuous since service separation.  It, together with other evidence of record, also contains sufficient information to deduce that there is no nexus between current hypertension and service.  

As to the December 2005 audiologic examination, the examiner offered no explicit opinion regarding the origin of the Veteran's right ear hearing loss.  The examiner also found that the Veteran did not suffer from left ear hearing loss within the meaning of VA regulations.  The Veteran is not prejudiced by any deficiency in the audiologic examination regarding either ear.  As to the right ear, service connection for right ear hearing loss is granted herein; therefore, any deficiency in the December 2005 examination is immaterial with regard to the right ear.  As to the left ear, no qualifying hearing loss was found to meet the requirements of hearing loss disability at 38 C.F.R. § 3.385.  As there is not yet hearing loss to a disabling degree according to VA regulation, a nexus opinion is not necessary in such situations.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (examination is necessary where there is evidence of both an in-service injury or event and a current diagnosis).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the claims for service connection for hypertension and hearing loss has been met.  38 C.F.R. § 3.159(c)(4) (2011). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's partial service treatment records, the Veteran's statements, Social Security Administration records, and VA medical records.  

The Board observes that the Veteran's service treatment records appear to be incomplete.  As to the right and left ear hearing loss claims, the service treatment records are unnecessary.  Service connection for right ear hearing loss has been granted.  No current left ear hearing loss is shown, so any relevant in-service findings regarding the left ear would not help substantiate the present claim.  See 38 C.F.R. § 3.385. 

The available service treatment records do contain treatment reports regarding blood pressure but indicate low blood pressure.  The service treatment records regarding the Veteran's low blood pressure are dated toward the end of the Veteran's service.  Thus, they do not suggest the presence of hypertension.  In addition, the Veteran did not indicate ever seeking treatment for hypertension in service or that hypertension actually occurred during service.  Rather, he asserts that the hypertension that started after service is related to food and cigarettes consumed in service.  For these reasons, the Board finds that any further search for the service treatment records would not yield any useful information regarding the claim of hypertension.  VA is not required to provide assistance where no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  For the foregoing reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2012 Board hearing in San Antonio, the undersigned VLJ noted the elements of service connection that were lacking to substantiate the Veteran's claims, including the need for current disabilities that are shown to be related to service.  No additional pertinent evidence that might have been overlooked and that might substantiate the claims of service connection for hypertension or left ear hearing loss was identified by the Veteran or the representative; therefore, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For claims filed after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2011).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension and sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through the senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1992).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that the Veteran's service treatment records may well be incomplete.  When a veteran's records are lost or destroyed, VA has a heightened duty to assist, which includes searching for alternate records.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Service Connection for Hypertension

The Veteran contends that his current hypertension is due to service because he was provided cigarettes and encouraged to smoke in service and because high-fat food was served.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not sustain a cardiovascular injury or disease in service, and he did not experience chronic symptoms of hypertension in service.  The available service treatment records reflect that, toward the end of the Veteran's service in October 1976, he complained of dizziness.  Blood pressure readings were 110/74 and 108/70.  Orthostatic hypotension was assessed.  The available service treatment records contain no diagnosis of hypertension or even high blood pressure readings.  Based on the lack of a showing of elevated blood pressure readings, symptoms, complaints, diagnosis, or treatment for hypertension in service, the Board finds that symptoms of hypertension were not chronic in service.  In such cases, where a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

The Board next finds that the Veteran did not experience continuous symptoms of hypertension after service separation, including no evidence of hypertension to a compensable degree within one year of service separation.  The first evidence of hypertension after service separation is contained in a private June 1996 medical report reflecting a diagnosis of severe stress-related hypertension (associated with post-service work-related stress).  Apparently, at that time, the Veteran reported a history of hypertension having occurred in 1992, also at a time of stressful post-service employment, and that blood pressure readings in 1992 were elevated; however, the examiner did not feel that the 1992 blood pressure reading were correct.  The Veteran's history reported to the examiner of post-service onset of hypertension that arose in 1992 and 1995 in association with stressful post-service employments, and which did not include a history of hypertension or even symptoms of hypertension during service or during the years after service until the 1990s, is highly probative because it was offered for treatment purposes. 

On fee-basis VA examination in November 2005, the Veteran reported that he had been suffering from hypertension for 10 years, namely since the mid 1990s.  Based on the lack of a showing of symptoms of hypertension in service, or even until years after service in the 1990s, according to the Veteran's own histories reflecting post-service onset of hypertension that was associated with post-service stressful employment rather than active service, the Board finds that symptoms of hypertension were not continuous after service separation.    

The Board finds that the weight of the evidence demonstrates that the Veteran's hypertension did not manifest to a compensable degree within one year of service separation.  A compensable rating is assigned for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  As stated, hypertension did not manifest until the 1990s, even according to the Veteran's own reported history for treatment purposes, approximately two decades after service separation.  Because hypertension did not manifest to a compensable degree in the first post service year, service connection for hypertension on a presumptive basis as a chronic disability is precluded.  38 C.F.R. §§ 3.307, 3.309(a).

The Board next finds that the weight of the evidence demonstrates that symptoms of hypertension have not been continuous since service separation in November 1976.  As stated, the evidence of record, to include the Veteran's own assertions, indicates that hypertension had its onset in the 1990s.  The record does not reflect, and the Veteran does not assert, any hypertension before the 1990s, and there were no complaints, diagnosis, or treatment for hypertension until approximately two decades after service.  Indeed, when filing his claim of service connection for hypertension in February 2005, the Veteran indicated that the date of onset of hypertension was in 1996.  

The total lack of evidence of hypertension - either history, symptoms, diagnosis, or treatment - for so many years after service militates against a finding of continuity of symptomatology since service separation.  The absence of post-service complaints, findings, diagnosis, or treatment for years after service is one factor that tends to weigh against a finding of continuous symptoms after of hypertension after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

The Board further finds that the weight of the competent evidence demonstrates that the Veteran's currently diagnosed hypertension is not related to his active service.  As stated, hypertension had its onset in the mid 1990s.  There is no competent evidence of record linking hypertension to service.  The first notation of hypertension in the record is dated in 1996 and relates hypertension to post-service work related stress.  The examination report discussed the sources of the Veteran's stress, and all were relatively contemporaneous to post-service events.  In November 2005, the Veteran underwent a fee-basis medical examination.  The November 2005 examiner did not provide a nexus opinion regarding the etiology of the Veteran's hypertension, but he did not dispute the fact that the Veteran's hypertension had been present for only a decade.

At the Board hearing and in written communications, the Veteran maintained that his hypertension resulted from tobacco use in service as well as from the unhealthy food provided.  The evidence as to whether the Veteran used tobacco in service or thereafter is equivocal, as a November 2004 VA progress note indicates that the Veteran was a lifelong non-smoker.  Regardless, for claims filed after June 9, 1998, such as the claim considered herein, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

The Veteran has not submitted any competent evidence to establish a relationship between the food he ate in service and his post-service onset hypertension.  The Board attaches no probative weigh to the Veteran's assertions regarding the nature of the food served in service and the subsequent development of hypertension, as the Veteran is not competent to render such an opinion, which requires medical expertise.  Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge).  In the absence of competent evidence, the Board finds no support for the assertion that the food he ate in service caused his later hypertension that did not occur until many years after service separation.  In sum, there is no showing by competent evidence of a nexus between the Veteran's current hypertension and service.  See generally 38 C.F.R. § 3.303(d).

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  


Service Connection for Hearing Loss

The Veteran contends that his current bilateral hearing loss is due to loud noise exposure (acoustic trauma) in service. 

After a review of all the evidence, the Board finds that the Veteran was exposed to loud noises (acoustic trauma) in service.  He has testified regarding exposure to excessive weaponry noise without ear protection at the May 2012 Board hearing, and his DD Form 214 reflects that one of the Veteran's military occupational specialties (MOS) was that of a Chaparral Crewman.  During the May 2012 Board hearing, the Veteran testified that during service he was exposed to loud noise (acoustic trauma) from missiles.  The Veteran is competent to report such combat noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has no reason to question the Veteran's assertions regarding the lack of ear protection and because the Veteran's MOS is consistent with noise exposure, the Board accepts as credible the Veteran's assertion of exposure to acoustic trauma in service as consistent with the duties and circumstances of his service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (in adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence); see also Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).

Left Ear Hearing Loss

The Board finds that the current level of left ear hearing loss does not meet the definition of hearing loss "disability" as required by 38 C.F.R. § 3.385 to establish service connection.  The Veteran had a fee-basis VA audiologic evaluation in December 2005.  At that time, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 10, 5, 15, 25, and 30 decibels, respectively.  The speech recognition score for the left ear was 96 percent. 

As noted above, the current level of left ear hearing loss does not meet the definition of hearing loss disability as required by 38 C.F.R. § 3.385.  Without a showing of a current disability of left ear hearing loss, service connection must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225. 

The Board notes the Veteran's exposure to acoustic trauma in service and his assertion that the current hearing loss is due solely to loud noise exposure during his military service; however, because a current hearing loss disability has not been shown in the left ear by competent evidence, the Board does not reach the additional question of the relationship between any current left ear hearing loss and service. 

In conclusion, after a careful review of the entire record, because a current left ear hearing loss disability has not been shown, the Board finds that the evidence does not support the Veteran's claim of service connection for left ear hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Right Ear Hearing Loss

The Veteran asserts that he has right ear hearing loss that is the result of noise exposure in service.  

First addressing the question of current disability, the Board finds that the Veteran has a right ear hearing loss "disability" that meets the definition of 38 C.F.R. § 3.385.  December 2005 VA audiologic examination results establish a hearing loss "disability" in the right ear as defined in 38 C.F.R. § 3.385.  On December 2005 VA audiologic examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 5, 15, 35, and 40 decibels, respectively.  The speech recognition score for the right ear was 100 percent. 

On the question of in-service injury or disease, as indicated above, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) to the ears in service.  


The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current right ear hearing loss disability is related to the exposure to acoustic trauma in service.  Although the Veteran was not specifically diagnosed with a right ear hearing loss disability in active service, such is not required.  While the available service treatment records do not reflect complaints of hearing loss, the absence of an audiometric test showing hearing loss on service separation is not fatal to the claim for service connection for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran was afforded a fee-basis audiologic examination in December 2005.  On examination, he indicated that he began to sense hearing loss approximately 15 years earlier.  Although the December 2005 examiner did not provide a specific opinion on the etiology of right ear hearing loss, the language in the examination report suggests that the examiner linked it to noise exposure in service.  In the examination report, the examiner emphasized the Veteran's assertions of the absence of post-service occupational noise exposure.  The examiner further stated that the condition, namely right ear hearing loss, occurred after long periods of noise exposure in service.  The totality of the examiner's remarks indicates that she associated the Veteran's right ear hearing loss with service.  

VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70, citing Wood, 1 Vet. App. 192-93.  Based upon the in-service loud noise exposure, a present diagnosis of right ear hearing loss within the meaning of VA regulations, and the apparently supportive competent medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right ear hearing loss disability is related to the in-service acoustic trauma.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension is denied.  

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Service Treatment Records 

The service treatment records appear to be incomplete.  The National Personnel Records Center (NPRC), in May 2004, indicated that the Veteran's service treatment records were retired to VA and that a search in the VA Records Management Center (RMC) should be conducted.  The RO made several requests for National Guard records, which yielded negative responses.  The Veteran has asserted emphatically that the disabilities for which he is claiming service connection originated on active duty and not during National Guard service.

Regarding the service treatment records, the RO asked the Veteran to provide those in his possession, which he did.  The record, however, does not reflect that the RO made any other efforts to locate the Veteran's service treatment records.  When a veteran's records are lost or destroyed, VA has a heightened duty to assist, which includes searching for alternate records.  Washington, 19 Vet. App. 369-71; see also Dixon, 3 Vet. App. at 263.  In order to ensure that all available service treatment records are of record, the RO should make further efforts to secure them until it determines, in a written memorandum, that they are unavailable and finds that further efforts to secure them would be futile.  

Medical Examination 
In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (stating that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

 When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  Here, the Veteran was afforded a fee-basis general medical in November 2005.  The examiner diagnosed the pertinent disabilities, namely the ones at issue herein.  Unfortunately, the examiner did not provide an opinion regarding the etiology of any of the disabilities diagnosed; therefore, there is not sufficient competent medical evidence to decide this claim.  As will become apparent, a medical opinion regarding etiology is necessary with respect to the issues still on appeal.  As such, the November 2005 fee-basis examination is inadequate, and a new examination is necessary.

Regarding the orthopedic disabilities at issue herein, the Veteran asserts primarily that they are due to the constant heavy lifting in service inherent to his MOS as a missile crewman.  The Board notes that the Veteran also sustained a specific right hand injury in service.  The post-service medical evidence indicates that the Veteran has disabilities of the cervical spine, thoracolumbar spine, left hip, right hip, left wrist, and right wrist.  The existence of present disabilities along with a possible nexus to service triggers VA's duty to provide an adequate examination.  McLendon at 83; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  

Regarding the claim of service connection for sinusitis with allergic rhinitis, the available service treatment records reflect at least some treatment for the sinuses, and the Veteran alleges that he was exposed to chemicals and weapons fire dust, which caused or contributed to his condition.  He also alleges symptoms for many years.  On examination in November 2005, the examiner diagnosed maxillary sinusitis with allergic rhinitis but did not opine regarding etiology.  The existence of a present disability along with some evidence of possible in-service incurrence triggers VA's duty to provide an examination regarding this claim.  Id.

Instructions regarding the requested examination are contained in the third paragraph below.


VA Clinical Records

To ensure that the record is complete, the RO/AMC should associate with the claims file all VA clinical records from the South Texas VA Healthcare System from February 24, 2010 to the present.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the issues of service connection for degenerative disc disease of the cervical spine, degenerative disc disease of the thoracolumbar spine, left maxillary sinusitis with allergic rhinitis, left hip degenerative joint disease, right hip degenerative joint disease, left wrist degenerative joint disease, and right wrist sprain are REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all clinical records from the South Texas VA Healthcare System dated from February 24, 2010 to the present.  

2.  Make an additional attempt to secure the Veteran's service treatment records from the NPRC and the RMC.  In the event that request yields no records, the RO should document its efforts to obtain them.  

3.  After accomplishing the first two directives herein, schedule the Veteran for a VA medical examination for a diagnosis of all disabilities entailing the cervical spine, thoracolumbar spine, left hip, right hip, left wrist, right wrist, and sinuses and for a determination regarding the etiology of each disability diagnosed.  

Following a review of the relevant medical and lay evidence in the claims file, history by the Veteran, interview, and any tests that are deemed necessary, the examiner should offer the following opinion:

Is it at least as likely as not (a 50 percent or greater probability) that any current cervical spine, thoracolumbar spine, left hip, right hip, left wrist, right wrist, or sinus disorder began during service or is otherwise linked to some incident of active duty?  The examiner is directed to consider the Veteran's reported history of heavy lifting, right hand injury, and exposure to chemicals and weapons fire dust in service. 

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinions cannot be given, the examiner should state the reason(s) why.

4.  After completion of the above development, the claims for service connection for degenerative disc disease of the cervical spine, degenerative disc disease of the thoracolumbar spine, left maxillary sinusitis with allergic rhinitis, left hip degenerative joint disease, right hip degenerative joint disease, left wrist degenerative joint disease, and for right wrist sprain should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC), and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


